Order entered October 15, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-00814-CV

                                VASSAR GROUP, INC., Appellant

                                                V.

                                     HEESEON KO, Appellee

                          On Appeal from the 14th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-17-02575

                                            ORDER
       Before the Court is the parties’ October 11, 2018 joint motion to file sealed stipulation

concerning clerk’s record. The parties explain that a “small number” of summary judgment

exhibits are missing from the clerk’s record because they were “tendered to the trial court in

camera” as they contain confidential and proprietary business information. The parties state they

“have entered into a stipulation attaching those missing pages, providing them to this Court, and

agreeing that they may be considered as part of the clerk’s record,” but seek leave to file the

stipulation under seal.

       We GRANT the motion to the extent we ORDER the parties to deliver, no later than

October 22, 2018, a copy of the stipulation and the missing pages to the trial court clerk for

inclusion in a supplemental clerk’s record that shall be filed under seal. See TEX. R. APP. P.
34.5(e). We further ORDER Dallas County District Clerk Felicia Pitre to file the supplemental

clerk’s record by October 31, 2018.

           On the Court’s own motion, we extend the deadline for filing appellant’s brief and

ORDER the brief be filed no later than November 12, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.



                                                    /s/   DAVID EVANS
                                                          JUSTICE